Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21, 24-32 and 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21 and 32 include the limitations that the lower portion comprises a loop spaced apart from the lower edge wherein the loop is fixed closer to the second side edge than the first side edge.
Sims (US Patent Application Publication No. 2004/0158925) discloses a swaddle blanket which can open to lay flat with an upper edge, lower edge, first side edge and a second side edge and an upper portion adjacent to the upper edge.  Sims discloses that the upper portion includes a first side portion with a first attachment and a second side portion with a second attachment.  The first attachment and the second attachment have different lengths.  Sims discloses a means to close the lower portion of the swaddle blanket but does not disclose a loop, spaced apart from the lower edge and wherein the loop is fixed to the lower portion closer to a second side edge of the second lower flap than a first side edge of the first lower flap.
Spell (US Patent No. 8,191,189) discloses a swaddle pouch with a knot at the lower portion to adjust the size of the swaddle pouch.  Spell does not disclose that the knot is formed by an elastic loop which is located closer to the second side edge than the first side edge.  
Watson (US Patent No. 211,077) discloses a bag with an elastic loop for closing an open end of the bag.  Watson does not disclose that the bag has side edges.
It would not have been obvious to combine Sims, Spell and Watson to achieve the claimed invention.  The only motivation or rationale would have been improper hindsight.
Christensen (US Patent Application Publication No. 2012/0110716), Ruefer (US Patent No. 5,722,094), Thach (US Patent No. 6,978,479) and Landsberger (US Patent No. 3,034,132) disclose swaddling blankets with adjustment devices for adjusting the length of the swaddle blanket for the growing infant.  They do not disclose that the adjustment device is an elastic loop or that the adjustment device is located closer to one side than the other.
Gramme (US Patent No. 6,009,576), Mulligan (US Patent No. 4,759,082) and Knight (US Patent No. 6,055,686) disclose swaddle blankets with bands to close the lower portion of the swaddle blanket.  Knight and Mulligan disclose that the band extends along the entire lower portion of the swaddle blanket.  Gramme discloses that the band is located along the lower edge of a central portion where the side flaps have different widths.  Gramme does not disclose that the band is spaced apart from the lower edge.
Lunt discloses a swaddle blanket with a length adjustment for the lower portion of the swaddle blanket.  Lunt discloses that there is an attachment located closer to one side edge for the length adjustment.  However, Lunt does not disclose that the device is an elastic loop.  It would not have been obvious to one of ordinary skill in the art at the time of filing to change the adjustment device of Lunt to an elastic loop located closer to one side edge than the other.
The combination of the prior art references would not result in a swaddle blanket with an elastic loop spaced apart from the lower edge and fixed closer to the second side edge than the first side edge, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993


Conferees:/CATHERINE S WILLIAMS/
     Primary Examiner, Art Unit 3993   
    /EILEEN D LILLIS/    SPRS, Art Unit 3993